Citation Nr: 0901092	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO. 07-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to 
April 1946.

In April 2004, the Board of Veterans Appeals (Board) 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disability, including PTSD. 
The veteran was notified of that decision, as well as his 
appellate rights; however, he did not file an appeal with 
the United States Court of Appeals for Veterans Claims 
(Court). Accordingly, that decision is final.  
38 U.S.C.A. § 7105(c) (West 2002). 

In September 2008, the Board found that the veteran had 
submitted new and material evidence with which to reopen 
his claim of entitlement to service connection for a 
psychiatric disability. The Board then remanded the case 
to the RO for a readjudication of the merits of the 
claim. Following a de novo review, the VA Appeals 
Management Center in Washington, D.C. denied the 
veteran's claim of entitlement to service connection for 
a psychiatric disability, including PTSD. Thereafter, the 
case was returned to the Board for further appellate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The veteran's psychiatric disability, variously 
diagnosed as PTSD, psychological factors affecting 
physical conditions (gastrointestinal difficulties), 
dementia, and anxiety, was first manifested many years 
after service and is unrelated thereto. 

2. The preponderance of the competent evidence of record 
is against a finding that a verified in-service stressor 
is responsible for the appellant's post traumatic stress 
disorder.


CONCLUSION OF LAW

The veteran's psychiatric disability, variously diagnosed 
as PTSD, psychological factors affecting physical 
conditions (gastrointestinal difficulties), dementia, and 
anxiety, is not the result of disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of the issue of entitlement to service connection for a 
psychiatric disability. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. After reviewing the record, the Board 
finds that VA has met that duty.

In April 2006, the RO received the veteran's application 
to reopen his claim of entitlement to service connection 
for a psychiatric disability, including PTSD; and there 
is no issue as to providing an appropriate application 
form or completeness of the application. Thereafter, the 
RO notified the veteran of the information and evidence 
necessary to substantiate and complete his claims, 
including the evidence to be provided by the veteran, and 
notice of the evidence VA would attempt to obtain. The RO 
also set forth the criteria, generally, for rating 
service-connected disabilities, and for assigning 
effective dates, should service connection be granted. 

Following notice to the veteran, the RO fulfilled its 
duty to assist the veteran in obtaining identified and 
available evidence needed to substantiate his claim. 
Evidence received in support of the veteran's appeal 
consists of his service medical and personnel records, 
records reflecting his treatment after service, an 
October 2003 report from the National Archives and 
Records Administration, the report of an April 2002 VA 
psychiatric examination, and statements from a former 
fellow serviceman. In addition, the veteran was offered 
an opportunity to present pertinent evidence and 
testimony at a hearing on appeal; however, he declined 
that offer. 

In sum, the veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal. There is no evidence of any VA error in notifying 
or assisting the veteran that could result in prejudice 
to him or otherwise affect the essential fairness of the 
adjudication. Accordingly, the Board will proceed to the 
merits of the appeal.

Analysis

The veteran argues that he has a psychiatric disability, 
primarily as the result of a stressful event in service. 
Therefore, he maintains that service connection for a 
psychiatric disability is warranted. However, after 
carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against the claim. 
Accordingly, the appeal is denied. 

Service connection may be granted for disability or 
injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110. As a general matter, the 
must be competent evidence of (1) a current disability; 
(2) a disease or injury in service, and; (3) a 
relationship or nexus between the current disability and 
the injury or disease during service. See Cuevas v. 
Principi, 3 Vet. App. 542 (1992). However, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

In addition to the foregoing, there are specific criteria 
applicable to claims of entitlement to service connection 
for PTSD: There must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
a diagnosis which conforms to the criteria set forth in 
the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV); a link, established by 
medical evidence, between the current symptoms and an 
inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the conditions or hardships 
of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the inservice 
stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
See Cohen v. Brown, 10 Vet. App. 128 (1997). Where a 
current diagnosis of PTSD exists, the sufficiency of the 
claimed in-service stressor is presumed. Id. at 144. 
Nevertheless, credible evidence that the claimed in-
service stressor actually occurred is required. 38 C.F.R. 
§ 3.304(f).

The veteran's service medical and personnel records are 
negative for any complaints, clinical findings, or 
references to a psychiatric disability of any kind. Such 
a disability, variously diagnosed as PTSD, psychological 
factors affecting physical conditions, and dementia, was 
first diagnosed during an April 2002 VA psychiatric 
examination. In July 2006, the veteran was also treated 
by VA for anxiety. 

The 2002 VA examination report shows that psychological 
factors affecting physical conditions were attributed to 
gastrointestinal difficulties which first manifested 
years after service. The report also shows that the 
dementia was associated with advancing age. The more 
recent evidence discloses that the veteran's anxiety was 
associated with abdominal pain. In any event, there is no 
competent evidence of a relationship between any of those 
disabilities and service. Accordingly, service connection 
for psychiatric disability, diagnosed as psychological 
factors affecting physical conditions, dementia, and 
anxiety, is not warranted.

The primary thrust of the veteran's contentions is that 
his PTSD is the result a fall from the USS Cybele, while 
it was stationed in Tokyo Bay in late 1945 or early 1946. 
He states that he was attempting to board a motor launch 
when he was thrown into the water and swept away from the 
ship. He notes that he spent nearly an hour in very cold 
water and was certain that he was going to die. As a 
result of the incident, he reports that he has intrusive 
thoughts and nightmares. Therefore, he maintains that 
service connection for PTSD is warranted.

Although the veteran has a diagnosis of PTSD, that 
diagnosis was based on a stressor history related by the 
veteran. In fact, the VA examiner based his diagnosis on 
the assumption that the veteran's stressor history was 
factual and accurate. However, a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional. LeShore v. Brown, 8 Vet. App. 406, 
409 (1995). Therefore, the Board must weigh that 
transcription against the available evidence of record.

The veteran does not contend, and the evidence does not 
show that the reported stressor is based on any event 
associated with combat. Accordingly, the veteran's report 
by itself is not sufficient to establish the occurrence 
of the inservice stressor. Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996). In such cases, the claims file 
must contain service records or other corroborative 
evidence that substantiates the veteran's contentions 
that the claimed stressor actually occurred. Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). 

While a former shipmate has recalled the stressor in 
question, his statement is of limited weight as this 
shipmate acknowledges that he did not actually witness 
the event.  Hence, his knowledge is based on what he has 
been told, and not on that which he personally observed.  
Furthermore, the veteran's service medical and personnel 
records are negative for any complaints or clinical 
findings or reference to the reported accident or to the 
residuals of that accident.  It is logical to believe 
that prolonged exposure to cold water would, at a 
minimum, necessitate an examination by a corpsman.  
Moreover, an October 2003 report from National Archives 
and Records Administration indicates that the deck logs 
from the USS Cybele are negative for any evidence that 
the appellant fell over board.  While no single piece of 
evidence is dispositive, the Board finds that the 
preponderance of the credible evidence of record is 
against a finding that the claimed in-service stressor 
actually occurred. Absent such a finding, the veteran 
cannot meet the criteria for service connection for post 
traumatic stress disorder. Accordingly, the appeal is 
denied.

In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for psychiatric 
disability, including post traumatic stress disorder, is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


